Case 6:21-cv-06491 Document 1-3 Filed 07/20/21 Page 1 of 10




                  EXHIBIT B
             Case 6:21-cv-06491 Document 1-3 Filed 07/20/21 Page 2 of 10

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    07/01/2021
                                                                                                    CT Log Number 539834127
TO:         Sue Carlson
            Target Corporation
            1000 NICOLLET MALL
            MINNEAPOLIS, MN 55403-2542

RE:         Process Served in New York

FOR:        Target Corporation (Domestic State: MN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  CECELIA LOPEZ, Pltf. vs. TARGET CORRPORATION, Dft.
DOCUMENT(S) SERVED:                               --
COURT/AGENCY:                                     None Specified
                                                  Case # E2021005514
NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, New York, NY
DATE AND HOUR OF SERVICE:                         By Process Server on 07/01/2021 at 14:48
JURISDICTION SERVED :                             New York
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 07/01/2021, Expected Purge Date:
                                                  07/06/2021

                                                  Image SOP

                                                  Email Notification, Non Employee Litigation Target gl.legal@target.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  28 Liberty Street
                                                  New York, NY 10005
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / HM
                Case 6:21-cv-06491 Document 1-3 Filed 07/20/21 Page 3 of 10


                                                               f1;
                                                               §3 Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                        Thu, Jul 1, 2021

Server Name:                 raed ibrahim




Entity Served                TARGET CORPORATION

Case Number                  E2021005514

J urisdiction                NY




                                                           1
       Case 6:21-cv-06491 Document 1-3 Filed 07/20/21 Page 4 of 10




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF MONROE

CECELIA LOPEZ


                          Plaintiff/Petitioner,

            - against -                                     Index No.E2021005514
TAR-GET CORRPORATION


                          Defendant/Respondent.

                             NOTICE OF ELECTRONIC FILING
                                   (Mandatory Case)
                                (Uniform Rule § 202.5-bb)

     You have received this Notice because:

            1)The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
            New York State Courts E-filing system ("NYSCEF"), and

            2)You are a Defendant/Respondent(a party) in this case.

      • If you are represented by an attorney:
       Give this Notice to your attorney. (Attorneys: see "Information for Attorneys" pg. 2).

      • If you are not represented by an attorney:
       You will be served with all documents in paper and you must serve and file your
       documents in paper, unless you choose to participate in e-filing.

        If you choose to participate in e-filing, you must have access to a computer and a
       scanner or other device to convert documents into electronic format, a connection
       to the Internet, and an e-mail address to receive service of documents.

       The benefits of participating in e-filing include:

                  •serving and filing your documents electronically

                  •free access to view and print your e-filed documents

                  • limiting your number of trips to the courthouse

                  • paying any court fees on-line (credit card needed)

     To register for e-filing or for more information about how e-filing works:

     •visit: www.nycourts.00v/efile-unrepresented or
     •contact the Clerk's Office or Help Center at the court where the case was filed. Court
      contact information can be found at www.nycourts.00v

                                          Page 1 of 2                         EFM-1
          Case 6:21-cv-06491 Document 1-3 Filed 07/20/21 Page 5 of 10




       To find legal information to help you represent yourself visit www.nycourthelp.qov

                                     Information for Attorneys
                               (E-filing is Mandatory for Attorneys)

        An attorney representing a party who is served with this notice must either:

                1) immediately record his or her representation within the e-filed matter on the
                NYSCEF site www.nycourts.qov/efile ; or

                2)file the Notice of Opt-Out form with the clerk of the court where this action is
                pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                attorneys who certify in good faith that they lack the computer hardware and/or
                scanner and/or internet connection or that they lack(along with all employees subject
                to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

       For additional information about electronic filing and to create a NYSCEF account, visit the
        NYSCEF website at www.nycourts.qov/efile or contact the NYSCEF Resource Center
       (phone: 646-386-3033; e-mail: efilePnycourts.qov).


Dated:


E V.4rd       c lociler;•111, Esq.                       1207 Delaware Avenue, Ste.222
               Name                                                  Address
 Schwendler Doolittle law Group, PLLC
                                                         Buffalo, NY 14209
                Firm Name

                                                         (716)320-1671
                                                                     Phone

                                                         eschwendler@sdIglaw.corn
                                                                     E-Mail


To:     Target Corporation




                                                                                     6/6/18


      Index #                                Page 2 of 2                          EFM-1
                Case 6:21-cv-06491 Document 1-3 Filed 07/20/21 Page 6 of 10
                                                                                    C121NIM1IM3 E2021005514
(FMtiPtiONROE COUNTY CLERK                 6ft2fribk47f3t.FM 3 PM
NYSCEF DOC. NO. 1                                                              RECEIVED NYSCEF: 06/21/2021




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF MONROE


          CECILIA LOPEZ
          84 Leicestershire Road
          Rochester, NY 14614

                                     Plaintiff
          VS,                                                    SUMMONS
                                                                 Index #:E2021005514
          TARGET CORPORATION
          1000 Nicollet Mall
          Minneapolis, MN 55403



                                     Defendant


          TO THE ABOVE NAMED DEFENDANT:

                 YOU ARE HEREBY SUMMONED to answer the complainOn this action, and to
          serve a copy of your answer, or, if the complaint is not served with a summons, to serve
          a notice of appearance, on the plaintiffs attorneys within TWENTY (20) days after the
          service of this summons, exclusive of the day of service, or within 30 days after
          completion of service where service is made in any other manner than by personal
          delivery within the State. In case of your failure to appear or answer,judgment may be
          taken against you by default for the relief demanded in the complaint.

                  Monroe County is designated as the place of trial on the basis of the residence of
          plaintiff who resides at Rochester, New York, State of New York, County of Monroe.

          DATED:       Buffalo, New York
                       June 21, 2021
                                                   SCHWENDLER 9OLITTLE LAW GROUP,PLLC



                                                     (  /.
                                                   Edward J. Schwe`ndler, III, Esq.
                                                   Attorneys for Plaintiff
                                                   1207 Delaware Avenue, Ste.222
                                                   Buffalo, NY 14209
                                                  (716) 320-1671




                                                  2 of 6
                Case 6:21-cv-06491 Document 1-3 Filed 07/20/21 Page 7 of 10
                                                                                       OIMIHNZION3E2021005514
FAMMVONROE COUNTY CLERK 067TfiNb2147f3iTt3 PM
NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 06/21/2021




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF MONROE


          CECILIA LOPEZ
                                          Plaintiff
                                                                  VERIFIED
          VS.                                                     COMPLAINT
                                                                  Index #: E2021005514
          TARGET CORPORATION

                                          Defendant


                  Plaintiff, by her attorneys, Schwendler Doolittle Law Group, PLLC, for her

          Complaint against the Defendant alleges as follows, upon information and belief:

                  1.     Plaintiff is a resident of the County of Monroe and State of New York.

                  2.     Upon information and belief, Target Corporation, is a foreign corporation

          organized and existing under the laws of the State of Minnesota, and is authorized to do

          business in the State of New York.

                  3.     Upon information and belief, on or about April 19, 2019, Defendant, Target

          Corporation, owned, controlled, operated, managed and maintained certain property at

          500 Medley Center Parkway, lrondequoit, New York, including a certain business and

          premises known as Target Store #2211.

                  4.    This action falls within an exception to CPLR Article 16.


                            AS AND FOR A FIRST CAUSE OF ACTION AGAINST
                            DEFENDANT, PLAINTIFF ALLEGES AS FOLLOWS:

                  5.    Plaintiff repeats and realleges Paragraphs "1" through "4" of this Complaint

          as if fully set forth herein.

                  6.    That on or about April 19, 2019, Plaintiff, Cecilia Mateo Lopez, while




                                                      3 of 6
              Case 6:21-cv-06491 Document 1-3 Filed 07/20/21 Page 8 of 10
                                                                                      C121:111102110353 E2021005514
Flunt31"tiONROE COUNTY CLERK 06r21r2M21`713rit3 PM)
NYSCEF DOC. NO. 1                                                                R ECEIVED NYSCEF: 06/21/2021




          lawfully walking on the above-mentioned premises, was caused to fall as a result of the

          negligence and carelessness of Defendants in their ownership, control, operation,

          management and maintenance of the premises in that it was hazardous for those

          persons lawfully walking thereon.

                 7.    Upon information and belief, Defendant, its agents, servants and/or

          employees had actual or constructive notice of the hazardous nature of the

          aforementioned area of the premises where Plaintiff fell.

                 8.    Upon information and belief, Defendant, its agents, servants and/or

          employees created the conditions which resulted in the hazardous nature of the

          aforementioned area of the premises where Plaintiff fell,

                 9.    That by reason of the foregoing and as a result of the carelessness,

          recklessness and negligence of Defendant, Plaintiff, Cecilia Mateo Lopez, sustained

          severe, painful and permanent injuries and has and will.incur medical expenses and

          other economic losses, all to her damage in an amount to be determined by the trier of

          facts that exceed the jurisdictional limit of all lower Courts.   •

                 WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                        On the FIRST CAUSE OF ACTION in an amount to be determined by the

          trier of facts herein, and

                        Costs and disbursements of this action.

          DATED:        Buffalo, New York
                        June 21, 2021
                                                     SCHWENDLER         OOLITTLE LAW GROUP, PLLC



                                                      Edward J. Scliweridl r, Ill, Esq.
                                                      Attorneys for Plaintiff
                                                      1207 Delaware Avenue, Ste.222




                                                     4 of 6
             Case 6:21-cv-06491 Document 1-3 Filed 07/20/21 Page 9 of 10
                                                                    C12476M110053 E2021005514
(FWAM3P914ONROE COUNTY CLERK 067TV162127ftlt3 PM
NYSCEF DOC. NO. 1                                               RECEIVED NYSCEF: 06/21/2021




                                         Buffalo, NY 14209
                                         (716) 320-1671




                                         5 of 6
             Case 6:21-cv-06491 Document 1-3 Filed 07/20/21 Page 10 of 10
                                                                                     OIMIIM1I0853E2021005514
(FilIFP9MONROE COUNTY CLERK 06 n21.11n231 3Y 3 PM)
NYSCEF DOC. NO. 1                                                                RECEIVED NYSCEF: 06/21/2021




                 The undersigned, an attorney admitted to practice in the Courts of New York
          State, shows that deponent is the attorney of record for Plaintiff, Cecilia Mateo Lopez, in
          the within action, that deponent has read the foregoing Summons and Complaint and
          knows the contents thereof; that the same is true to deponent's own knowledge, except
          as to the matters therein stated to be alleged on information and belief, and as to those
          matters deponent believes it to be true. Deponent further says that the reason this
          verification is made by deponent and not by Plaintiff is that Plaintiff resides outside of
          Erie County, State of New York.

                   The grounds of deponent's belief as to all matters not stated upon deponent's
          knowledge are as follows: investigation, medical reports, interviews with client, contents
          of file, etc.

                 The undersigned affirms that the foregoing statements are true, under penalty of
          perjury.

          Dated:        Buffalo, New York
                        June 21, 2021


                                                            Edward J. Schwendler, Ill, Esq.




                                                   6 of 6
